UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2017 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-14733 LITHIA MOTORS, INC. (Exact name of registrant as specified in its charter) Oregon 93-0572810 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 150 N. Bartlett Street, Medford, Oregon (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 541-776-6401 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company,” and "emerging growth company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A common stock without par value Class B common stock without par value (Class) Outstanding at April 28, 2017 LITHIA MOTORS, INC. FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Consolidated Balance Sheets (Unaudited) - March 31, 2017 and December 31, 2016 2 Consolidated Statements of Operations (Unaudited) – Three Months Ended March 31, 2017 and 2016 3 Consolidated Statements of Comprehensive Income (Unaudited) – Three Months Ended March 31, 2017 and 2016 4 Consolidated Statements of Cash Flows (Unaudited) –Three Months Ended March 31, 2017 and 2016 5 Condensed Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Signatures 36 1 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $4,953 and $5,281 Inventories, net Other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $175,231 and $167,300 Goodwill Franchise value Other non-current assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Floor plan notes payable $ $ Floor plan notes payable: non-trade Current maturities of long-term debt Trade payables Accrued liabilities Total Current Liabilities Long-term debt, less current maturities Deferred revenue Deferred income taxes Other long-term liabilities Total Liabilities Stockholders' Equity: Preferred stock - no par value; authorized 15,000 shares; none outstanding — — Class A common stock - no par value; authorized 100,000 shares; issued and outstanding 23,891 and 23,382 Class B common stock - no par value; authorized 25,000 shares; issued and outstanding 1,262 and 1,762 Additional paid-in capital Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying condensed notes to consolidated financial statements. 2 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: New vehicle $ $ Used vehicle retail Used vehicle wholesale Finance and insurance Service, body and parts Fleet and other Total revenues Cost of sales: New vehicle Used vehicle retail Used vehicle wholesale Service, body and parts Fleet and other Total cost of sales Gross profit Asset impairments — Selling, general and administrative Depreciation and amortization Operating income Floor plan interest expense ) ) Other interest expense, net ) ) Other income (expense), net ) Income before income taxes Income tax provision ) ) Net income $ $ Basic net income per share $ $ Shares used in basic per share calculations Diluted net income per share $ $ Shares used in diluted per share calculations Cash dividends declared per Class A and Class B share $ $ See accompanying condensed notes to consolidated financial statements. 3 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income, net of tax: Gain on cash flow hedges, net of tax expense of $0 and $103, respectively — Comprehensive income $ $ See accompanying condensed notes to consolidated financial statements. 4 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Asset impairments — Depreciation and amortization Stock-based compensation (Gain) loss on disposal of other assets ) Gain on disposal of franchise — ) Deferred income taxes ) (Increase) decrease (net of acquisitions and dispositions): Trade receivables, net Inventories ) ) Other assets ) ) Increase (decrease) (net of acquisitions and dispositions): Floor plan notes payable Trade payables ) Accrued liabilities Other long-term liabilities and deferred revenue Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sales of assets 92 Cash paid for other investments ) ) Cash paid for acquisitions, net of cash acquired — ) Proceeds from sales of stores — Net cash used in investing activities ) ) Cash flows from financing activities: (Repayments) borrowings on floor plan notes payable, net: non-trade ) Borrowings on lines of credit Repayments on lines of credit ) ) Principal payments on long-term debt, scheduled ) ) Principal payments on long-term debt and capital leases, other ) ) Proceeds from issuance of long-term debt Proceeds from issuance of common stock Repurchase of common stock ) ) Dividends paid ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes, net 8 Supplemental schedule of non-cash activities: Floor plan debt paid in connection with store disposals — See accompanying condensed notes to consolidated financial statements. 5 LITHIA MOTORS, INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Interim Financial Statements Basis of Presentation These condensed Consolidated Financial Statements contain unaudited information as of March31, 2017 and for the three months ended March31, 2017 and 2016. The unaudited interim financial statements have been prepared pursuant to the rules and regulations for reporting on Form 10-Q. Accordingly, certain disclosures required by accounting principles generally accepted in the United States of America for annual financial statements are not included herein. In management’s opinion, these unaudited financial statements reflect all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the information when read in conjunction with our 2016 audited Consolidated Financial Statements and the related notes thereto. The financial information as of December31, 2016 is derived from our Annual Report on Form 10-K filed with the Securities and Exchange Commission on February28, 2017. The interim condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and the notes thereto included in our 2016 Annual Report on Form 10-K. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. Reclassifications Certain reclassifications of amounts previously reported have been made to the accompanying condensed Consolidated Financial Statements to maintain consistency and comparability between periods presented. This reclassification was related to our adoption of ASU 2016-09, "Compensation - Stock Compensation - Improvements to Employee Share-Based Payment Accounting." Specifically, we reclassified the presentation of excess tax benefits on our Consolidated Statements of Cash Flows and recorded reclassifications between additional paid-in capital and retained earnings. See also Note 11. Note 2. Accounts Receivable Accounts receivable consisted of the following (in thousands): March 31, 2017 December 31, 2016 Contracts in transit $ $ Trade receivables Vehicle receivables Manufacturer receivables Auto loan receivables Other receivables Less: Allowance ) ) Less: Long-term portion of accounts receivable, net ) ) Total accounts receivable, net $ $ Accounts receivable classifications include the following: • Contracts in transit are receivables from various lenders for the financing of vehicles that we have arranged on behalf of the customer and are typically received approximately ten days after selling a vehicle. • Trade receivables are comprised of amounts due from customers for open charge accounts, lenders for the commissions earned on financing and others for commissions earned on service contracts and insurance products. • Vehicle receivables represent receivables for the portion of the vehicle sales price paid directly by the customer. • Manufacturer receivables represent amounts due from manufacturers, including holdbacks, rebates, incentives and warranty claims. • Auto loan receivables include amounts due from customers related to retail sales of vehicles and certain finance and insurance products. Interest income on auto loan receivables is recognized based on the contractual terms of each loan and is accrued until repayment, charge-off or repossession. Direct costs associated with loan originations are capitalized and expensed as an offset to interest income when recognized on the loans. All other receivables are recorded at invoice and do not bear interest until they are 60 days past due. 6 The allowance for doubtful accounts is estimated based on our historical write-off experience and is reviewed monthly. Consideration is given to recent delinquency trends and recovery rates. Account balances are charged against the allowance after all appropriate means of collection have been exhausted and the potential for recovery is considered remote. The annual activity for charges and subsequent recoveries is immaterial. The long-term portion of accounts receivable was included as a component of other non-current assets in the Consolidated Balance Sheets. Note 3. Inventories The components of inventories, net, consisted of the following (in thousands): March 31, 2017 December 31, 2016 New vehicles $ $ Used vehicles Parts and accessories Total inventories $ $ Inventories are valued at the lower of net realizable value or cost, using a pooled approach for vehicles and the specific identification method for parts. Certain acquired inventories are valued using the last-in first-out (LIFO) method. Note 4. Goodwill and Franchise Value The changes in the carrying amounts of goodwill are as follows (in thousands): Domestic Import Luxury Consolidated Balance as of December 31, 2015 1 $ Additions through acquisitions 2 Reductions through divestitures ) — — ) Balance as of December 31, 2016 1 $ Additions through acquisitions — Reductions through divestitures — Balance as ofMarch 31, 2017 1 $ 1 Net of accumulated impairment losses of $299.3 million recorded during the year ended December 31, 2008. 2 Our purchase price allocation is preliminary for the acquisitions related to the Carbone Auto Group. The initial purchase price allocation is subject to change upon final valuation analysis. The primary balances still subject to analysis are certain intangible assets. The changes in the carrying amounts of franchise value are as follows (in thousands): Franchise Value Balance as of December 31, 2015 $ Additions through acquisitions 1 Reductions through divestitures ) Balance as of December 31, 2016 $ Additions through acquisitions — Reductions through divestiture — Balance as ofMarch 31, 2017 $ 1 Our purchase price allocation is preliminary for the acquisitions related to the Carbone Auto Group. The initial purchase price allocation is subject to change upon final valuation analysis. The primary balances still subject to analysis are certain intangible assets. 7 Note 5. Stockholders’ Equity Repurchases of Class A Common Stock Repurchases of our Class A Common Stock occurred under a repurchase authorization granted by our Board of Directors and related to shares withheld as part of the vesting of restricted stock units ("RSUs"). In February 2016, our Board of Directors authorized the repurchase of up to $250 million of our Class A common stock. Share repurchases under this authorization were as follows: Repurchases Occurring in the Three Months Ended March 31, 2017 Cumulative Repurchases as of March 31, 2017 Shares Average Price Shares Average Price 2016 Share Repurchase Authorization $ $ As of March31, 2017, we had $187.1 million available for repurchases pursuant to our 2016 share repurchase authorization. In addition, during the first three months of 2017, we repurchased 31,986 shares at an average price of $99.34 per share, for a total of $3.2 million, related to tax withholdings associated with the vesting of RSUs. The repurchase of shares related to tax withholdings associated with stock awards does not reduce the number of shares available for repurchase as approved by our Board of Directors. Note 6. Fair Value Measurements Fair Value Disclosures for Financial Assets and Liabilities We determined the carrying value of cash equivalents, accounts receivable, trade payables, accrued liabilities and short-term borrowings approximate their fair values because of the nature of their terms and current market rates of these instruments. We believe the carrying value of our variable rate debt approximates fair value. We have fixed rate debt and calculate the estimated fair value of our fixed rate debt using a discounted cash flow methodology. Using estimated current interest rates based on a similar risk profile and duration (Level 2), the fixed cash flows are discounted and summed to compute the fair value of the debt. As of March31, 2017, this debt had maturity dates between May1, 2018 and December31, 2050. There were no changes to our valuation techniques during the three-month period ended March31, 2017. A summary of the aggregate carrying values and fair values of our long-term fixed interest rate debt is as follows (in thousands): March 31, 2017 December 31, 2016 Carrying value $ $ Fair value Note 7. Net Income Per Share of Class A and Class B Common Stock We compute net income per share of Class A and Class B common stock using the two-class method. Under this method, basic net income per share is computed using the weighted average number of common shares outstanding during the period excluding common shares underlying equity awards that are unvested or subject to forfeiture. Diluted net income per share is computed using the weighted average number of common shares and, if dilutive, potential common shares outstanding during the period. Potential common shares consist of the common shares issuable upon the net exercise of stock options and unvested RSUs and is reflected in diluted earnings per share by application of the treasury stock method. The computation of the diluted net income per share of Class A common stock assumes the conversion of Class B common stock, while the diluted net income per share of Class B common stock does not assume the conversion of those shares. Except with respect to voting and transfer rights, the rights of the holders of our Class A and Class B common stock are identical. Under our Articles of Incorporation, the Class A and Class B common stock share equally in any dividends, liquidation proceeds or other distribution with respect to our common stock and the Articles of Incorporation can only be amended by a vote of the shareholders. Additionally, Oregon law provides that amendments to our Articles of Incorporation that would adversely alter the rights, powers or preferences of a given class of stock, must be approved by the class of stock adversely affected by the proposed amendment. As a result, the undistributed earnings for each year are allocated based on the contractual participation rights of the Class A and Class B common shares as if the earnings for the year had been distributed. Because the liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis. 8 Following is a reconciliation of net income and weighted average shares used for our basic earnings per share (“EPS”) and diluted EPS (in thousands, except per share amounts): Three Months Ended March 31, (in thousands, except per share data) Class A Class B Class A Class B Net income applicable to common stockholders - basic $ Reallocation of net income as a result of conversion of dilutive stock options 1 (1 ) 3 (3 ) Reallocation of net income due to conversion of Class B to Class A common shares outstanding — — Conversion of Class B common shares into Class A common shares — — Effect of dilutive stock options on net income 7 (7 ) 18 ) Net income applicable to common stockholders - diluted $ Weighted average common shares outstanding – basic Conversion of Class B common shares into Class A common shares — — Effect of dilutive stock options on weighted average common shares 70 — — Weighted average common shares outstanding – diluted Net income per common share - basic $ Net income per common share - diluted $ Three Months Ended March 31, Diluted EPS Class A Class B Class A Class B Antidilutive Securities Shares issuable pursuant to stock options not included since they were antidilutive — — 20 — 9 Note 8. Equity-Method Investment In October 2014, we acquired a 99.9% membership interest in a limited liability company managed by U.S. Bancorp Community Development Corporation with an total equity contribution of $49.8 million. This investment generated new markets tax credits under the New Markets Tax Credit Program (“NMTC Program”). The NMTC Program was established by Congress in 2000 to spur new or increased investments into operating businesses and real estate projects located in low-income communities. While U.S. Bancorp Community Development Corporation exercised management control over the limited liability company, due to the economic interest we held in the entity, we determined our ownership portion of the entity was appropriately accounted for using the equity method. We exited this equity-method investment in December 2016. We estimated the value of our equity-method investment, which was recorded at fair value on a non-recurring basis, based on a market valuation approach. We used prices and other relevant information generated primarily by recent market transactions involving similar or comparable assets. Because these valuations contained unobservable inputs, we classified the measurement of fair value of our equity-method investment as Level 3. The following amounts related to this equity-method investment were recorded in our Consolidated Statements of Operations (in thousands): Three Months Ended March 31, Asset impairments to write investment down to fair value $ — $ Our portion of the partnership’s operating losses — Non-cash interest expense related to the amortization of the discounted fair value of future equity contributions — 92 Tax benefits and credits generated — Note 9. Segments While we have determined that each individual store is a reporting unit, we have aggregated our reporting units into three reportable segments based on their economic similarities: Domestic, Import and Luxury. Our Domestic segment is comprised of retail automotive franchises that sell new vehicles manufactured by Chrysler, General Motors and Ford. Our Import segment is comprised of retail automotive franchises that sell new vehicles manufactured primarily by Honda, Toyota, Subaru, Nissan and Volkswagen. Our Luxury segment is comprised of retail automotive franchises that sell new vehicles manufactured primarily by BMW, Mercedes-Benz and Lexus. The franchises in each segment also sell used vehicles, parts and automotive services, and automotive finance and insurance products. Corporate and other revenue and income includes the results of operations of our stand-alone body shop offset by unallocated corporate overhead expenses, such as corporate personnel costs, and certain unallocated reserve and elimination adjustments. Additionally, certain internal corporate expense allocations increase segment income for Corporate and other while decreasing segment income for the other reportable segments. These internal corporate expense allocations are used to increase comparability of our dealerships and reflect the capital burden a stand-alone dealership would experience. Examples of these internal allocations include internal rent expense, internal floor plan financing charges, and internal fees charged to offset employees within our corporate headquarters that perform certain dealership functions. We define our chief operating decision maker (“CODM”) to be certain members of our executive management group. Historical and forecasted operational performance is evaluated on a store-by-store basis and on a consolidated basis by the CODM. We derive the operating results of the segments directly from our internal management reporting system. The accounting policies used to derive segment results are substantially the same as those used to determine our consolidated results, except for the internal allocation within Corporate and other discussed above. Our CODM measures the performance of each operating segment based on several metrics, including earnings from operations, and uses these results, in part, to evaluate the performance of, and to allocate resources to, each of the operating segments. 10 Certain financial information on a segment basis is as follows (in thousands): Three Months Ended March 31, Revenues: Domestic $ $ Import Luxury Corporate and other $ $ Segment income*: Domestic $ $ Import Luxury Corporate and other Depreciation and amortization ) ) Other interest expense ) ) Other income (expense), net ) Income before income taxes $ $ *Segment income for each of the segments is defined as income before income taxes, depreciation and amortization, other interest expense and other expense, net. Three Months Ended March 31, Floor plan interest expense: Domestic $ $ Import Luxury Corporate and other ) ) $ $ March 31, 2017 December 31, 2016 Total assets: Domestic $ $ Import Luxury Corporate and other $ $ 11 Note 10. Contingencies Litigation We are party to numerous legal proceedings arising in the normal course of our business. Although we do not anticipate that the resolution of legal proceedings arising in the normal course of business or the proceedings described below will have a material adverse effect on our business, results of operations, financial condition, or cash flows, we cannot predict this with certainty. In Re Lithia Motors Derivative Litigation On April 26, 2017, the Circuit Court of the State of Oregon for Marion County entered an order approving a settlement agreement between the plaintiffs and each of the defendants in In re Lithia Motors Derivative Litigation , Case No. 15CV33696. The claims in this case related to the adoption of a transition agreement between Lithia and Sidney B. DeBoer, as disclosed in a Current Report on Form 8-K filed September 16, 2015. As part of the settlement, no changes were made to the transition agreement with Mr. DeBoer, no damages were paid by any defendant, and no fault was ascribed to any of Lithia’s directors. The parties agreed to payment of approximately $1 million in plaintiff’s attorney fees and changes to Lithia’s corporate governance procedures, which will remain in place for at least five years, as follows: • Lithia will publicly disclose the most recent five years’ compensation of named executive officers; • Lithia will identify in its annual proxy statement and on its website the committees of the board of directors and the members of the committees; • Lithia will disclose the results of its annual say-on-pay vote by voting share class; • The audit and compensation committees of the board will each have one independent director who is not a member of both committees, subject to a cure period; • After 2017, a director may not serve more than four consecutive years as the chair of a board committee; • After the annual shareholder meeting in 2019, a director who served more than 15 years on the board would no longer be considered independent; • A director who is over 79 years old may not serve as an independent director; • A bar on non-member participation in executive sessions of the compensation committee, except for committee advisers and independent directors, and best efforts to limit the involvement of non-independent board members from compensation committee meetings where that individual’s compensation is discussed; • By 2020, the board will have five independent directors, subject to a cure period; • The compensation committee will retain a compensation consultant each year; • Lithia will submit any life-time compensation agreements for named executive officers that include payments over $1 million per year to shareholders for approval; and • Related party transactions over $1 million must be reviewed by the audit committee of the board. The original derivative claim (Stein v. DeBoer et al.) was filed on December 14, 2015 and consolidated with a subsequent claim (Jessos v. DeBoer, et al.) that was filed on February 12, 2016. The plaintiffs alleged that Lithia's directors breached their fiduciary duties of loyalty and due care, and wasted corporate assets, when they approved the agreement with Mr. DeBoer. The plaintiffs also alleged a claim against Sidney B. DeBoer, asserting that he has been unjustly enriched by the agreement. The plaintiffs sought relief in the amount of damages allegedly sustained by Lithia as a result of the alleged breaches of fiduciary duty and alleged corporate waste, disgorgement and imposition of a constructive trust on all property and profits Sidney B. DeBoer received as a result of the alleged wrongful conduct, and an award of the costs and disbursements of the lawsuit, including reasonable attorney fees, costs, and expenses. California Wage and Hour Litigations In June 2012, Mr. Robles and Mr. Laredo brought claims against DCH Tustin Acura ( Robles v. Tustin Motors, Inc. , Case No. 30-2012-00579414, filed in the Superior Court of California, Orange County) alleging that the employer underpaid technicians citing California Wage Order provisions that require an employer to pay at least two times the minimum wage for each hour worked if the employee is required to bring his or her own tools. The plaintiffs amended the complaint in late 2013 to include allegations that the employer failed to pay technicians for non-productive time and time spent performing tasks not compensated by the flat-rate compensation system; off-the-clock time worked; and wages due at termination. The amended complaint also alleged that the employer failed to provide technicians accurate and complete wage statements; and statutory meal and rest periods. The plaintiffs are seeking relief on behalf of all employees at all DCH Auto Group dealerships in California in addition to attorney fees and costs. These plaintiffs (and several other former technicians in separate but partially overlapping actions) also seek relief under California’s Private Attorney General Action (PAGA) provisions, which allow private plaintiffs to recover civil penalties on behalf of the State of California. DCH successfully compelled arbitration based on arbitration agreements between these claimants and the employer, although certain representative claims were excluded and stayed pending arbitration. 12 During the pendency of Robles, related cases were filed that made substantially similar technician claims including Holzer (see below). DCH and the Robles claimants settled their individual claims in mediation in 2015. In April 2016, DCH and all technician plaintiffs in Robles and the related cases agreed in principle to settle the representative claims, although this settlement has not yet been approved by the California courts as expressly contemplated by the parties and required by applicable law as a condition of the agreed release of claims. DCH Auto Group (USA) Limited must indemnify Lithia Motors, Inc. for losses related to this claim pursuant to the stock purchase agreement between Lithia Motors, Inc. and DCH Auto Group (USA) Limited dated June 14, 2014. We believe the exposure related to this lawsuit, when considered in relation to the terms of the stock purchase agreement, is immaterial to our financial statements. In August 2014, Ms. Holzer filed a complaint in the Central District of California ( Holzer v. DCH Auto Group (USA) Inc. , Case No. BC558869) alleging that her employer, an affiliate of DCH Auto Group (USA) Inc., failed to provide vehicle finance and sales persons, service advisors, and other clerical and hourly workers accurate and complete wage statements; and statutory meal and rest periods. The complaint also alleges that the employer failed to pay these employees for off-the-clock time worked; and wages due at termination. The plaintiffs also seek attorney fees and costs. DCH has sought to compel arbitration based on plaintiffs’ arbitration agreements. The plaintiffs (and several other employees in separate actions) are seeking relief under California’s PAGA provisions. During the pendency of Holzer, related cases were filed that made substantially similar non-technician claims. DCH and all non-technician claimants settled their individual claims in mediation in 2017. In January 2017, DCH and all non-technician plaintiffs agreed in principle to settle the representative claims, although this settlement has not yet been approved by the California courts as expressly contemplated by the parties and required by applicable law as a condition of the agreed release of claims. DCH Auto Group (USA) Limited must indemnify Lithia Motors, Inc. for losses related to this claim pursuant to the stock purchase agreement between Lithia Motors, Inc. and DCH Auto Group (USA) Limited dated June 14, 2014. We believe the exposure related to this lawsuit, when considered in relation to the terms of the stock purchase agreement, is immaterial to our financial statements. Note 11. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board ("FASB") issued accounting standards update ("ASU") 2014-09, "Revenue from Contracts with Customers," which amends the accounting guidance related to revenues. This amendment will replace most of the existing revenue recognition guidance when it becomes effective. The new standard, as amended in July 2015, is effective for fiscal years beginning after December 15, 2017 and entities are allowed to adopt the standard as early as annual periods beginning after December 15, 2016, and interim periods therein.The standard permits the use of either the retrospective or cumulative effect transition method. We have evaluated the effect this amendment will have on our most significant types of transactions and expect the timing of our revenue recognition to generally remain the same. We plan to apply a cumulative effect transition method when we adopt this standard. In February 2016, the FASB issued ASU 2016-02, "Leases." ASU 2016-02 increases transparency and comparability among organizations by recognizing lease assets and lease liabilities on the balance sheet and requires disclosing key information about leasing arrangements. ASU 2016-02 is effective for annual periods beginning after December 15, 2018, and interim periods within those annual periods. We are evaluating the effect this pronouncement will have on our consolidated financial statements and related disclosures. In March 2016, the FASB issued ASU 2016-09, "Compensation - Stock Compensation - Improvements to Employee Share-Based Payment Accounting." ASU 2016-09 simplifies the accounting for several aspects of share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities and classification on the statement of cash flows. In January 2017, we adopted this new guidance. As a result, we recorded the following: • Reclassified $0.2 million as a decrease to additional paid-in capital and an increase to retained earnings related to our policy election to record forfeitures as they occur. • All prior periods presented in our Consolidated Statements of Cash Flow have been adjusted for the presentation of excess tax benefits on the cash flow statement. This reclassification resulted in a $4.4 million reclassification between financing and operating cash flows. • We had $0.3 million of tax-effected state net operating loss carryforwards related to excess tax benefits for which a deferred tax asset has not been recognized.At adoption, this amount was recorded with the offset to retained earnings.Additionally, we do not believe that it is more-likely-than-not that the asset will be utilized and, as a result, a valuation allowance in the same amount was recorded, that offset the impact to retained earnings. In August 2016, the FASB issued ASU 2016-15, "Classification of Certain Cash Receipts and Cash Payments." ASU 2016-15 provides guidance for eight cash flow classification issues to reduce diversity in practice. The clarification includes guidance on items such as debt prepayment or debt extinguishment cost, contingent consideration payment made after a business combination, proceeds from the settlement of insurance claims, proceeds from the settlement of corporate-owned life insurance policies and distributions received from equity method investees. ASU 2016-15 is effective for annual periods beginning after December 15, 2017, and interim periods within those annual periods. Early adoption is permitted. We are evaluating the effect this pronouncement will have on our consolidated financial statements and related disclosures. 13 In January 2017, the FASB issued ASU 2017-04, "Intangibles - Goodwill and Other (Topic 350) - Simplifying the Test for Goodwill Impairment." ASU 2017-04 simplifies the subsequent measurement of goodwill by eliminating Step 2 from the goodwill impairment test. Under the updated standard, an entity should perform its goodwill impairment test by comparing the fair value of a reporting unit with its carrying amount, and recognize an impairment charge for the amount by which the carrying amount exceeds the reporting unit's fair value, if applicable. The loss recognized should not exceed the total amount of goodwill allocated to the reporting unit. The same impairment test also applies to any reporting unit with a zero or negative carrying amount. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the quantitative impairment test is necessary. ASU 2017-04 is effective for fiscal years, including interim periods within those fiscal years, beginning after December 15, 2019, on a prospective basis. Early adoption is permitted for interim or annual goodwill impairment tests performed after January 1, 2017. We do not expect the adoption of ASU 2017-04 to have a material effect on our financial position, results of operations or cash flows. Note 12. Subsequent Events Common Stock Dividend On April17, 2017, our Board of Directors approved a dividend of $0.27 per share on our Class A and Class B common stock related to our first quarter 2017 financial results. The dividend will total approximately $6.7 million and will be paid on May26, 2017 to shareholders of record on May12, 2017. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements and Risk Factors Certain statements under the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” and elsewhere in this Form 10-Q constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Generally, you can identify forward-looking statements by terms such as “project”, “outlook,” “target”, “may,” “will,” “would,” “should,” “seek,” “expect,” “plan,” “intend,” “forecast,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “likely,” “goal,” “strategy,” “future,” “maintain,” and “continue” or the negative of these terms or other comparable terms. Examples of forward-looking statements in this Form 10-Q include, among others, statements we make regarding: • Future market conditions, including anticipated national new car sales levels; • Expected operating results, such as improved store performance; continued improvement of SG&A as a percentage of gross profit and all projections; • Anticipated continued success of acquisitions; • Anticipated ability to capture additional market share; • Anticipated ability to find accretive acquisitions; • Anticipated additions of dealership locations to our portfolio in the future; • Anticipated availability of liquidity from our unfinanced operating real estate; and • Anticipated levels of capital expenditures in the future. The forward-looking statements contained in this Form 10-Q involve known and unknown risks, uncertainties and situations that may cause our actual results to materially differ from the results expressed or implied by these statements. Certain important factors that could cause actual results to differ from our expectations are discussed in Part II - Other Information, Item 1A in this Form 10-Q and in the Risk Factors section of our 2016 Annual Report on Form 10-K, as supplemented and amended from time to time in Quarterly Reports on Form 10-Q and our other filings with the Securities and Exchange Commission. By their nature, forward-looking statements involve risks and uncertainties because they relate to events that depend on circumstances that may or may not occur in the future. You should not place undue reliance on these forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made. We assume no obligation to update or revise any forward-looking statement. Overview We are a leading operator of automotive franchises and strive to be the preferred auto retailer in each of the markets we serve. As of April28, 2017, we offered 30 brands of new vehicles and all brands of used vehicles in 152 stores in the United States and online at Lithia.com, DCHauto.com and CarboneCars.com. We sell new and used vehicles and replacement parts, provide vehicle maintenance, warranty, paint and repair services, arrange related financing, and sell service contracts, vehicle protection products and credit insurance. Our mission statement is: “Driven by our employees and preferred by our customers, Lithia is the leading automotive retailer in each of our markets.” We offer customers convenient, flexible personalized service combined with the large company advantages of selection, competitive pricing, broad access to financing, and warranties. We strive for diversification in our products, services, brands and geographic locations to manage market risk and to maintain profitability. The strategy for our continued growth focuses on capturing unrealized opportunities in our existing stores and acquiring dominant franchises that are under performing. Our world class performance management system allows us to identify and evaluate opportunities. We have developed a centralized support structure to reduce store-level administrative functions and allow store personnel to focus on providing a positive customer experience. These factors, combined with our people-driven culture and entrepreneurial leadership, create growth for our investors, employees and communities. Results of Operations For the three months ended March31, 2017 and 2016, we reported net income of $50.7 million, or $2.01 per diluted share, and $40.3 million, or $1.55 per diluted share, respectively. 15 Key Revenue and Gross Profit Metrics Key performance metrics for revenue and gross profit were as follows (dollars in thousands): Three Months Ended March 31, 2017 Revenues Percent of Total Revenues Gross Profit Gross Profit Margin Percent of Total Gross Profit New vehicle $ % $ % % Used vehicle retail Used vehicle wholesale Finance and insurance(1) Service, body and parts Fleet and other $ % $ % % Three Months Ended March 31, 2016 Revenues Percent of Total Revenues Gross Profit Gross Profit Margin Percent of Total Gross Profit New vehicle $ % $ % % Used vehicle retail Used vehicle wholesale Finance and insurance(1) Service, body and parts Fleet and other $ % $ % % Commissions reported net of anticipated cancellations. Same Store Operating Data We believe that same store comparisons are an important indicator of our financial performance. Same store measures demonstrate our ability to grow revenues in our existing locations. As a result, same store measures have been integrated into the discussion below. Same store measures reflect results for stores that were operating in each comparison period and only include the months when operations occurred in both periods. For example, a store acquired in February 2016 would be included in same store operating data beginning in March 2017, after its first full complete comparable month of operation. The first quarter operating results for the same store comparisons would include results for that store in only the period of March for both comparable periods. 16 New Vehicle Revenue and Gross Profit Three Months Ended March 31, Increase % Increase (Dollars in thousands, except per unit amounts) (Decrease) (Decrease) Reported Revenue $ $ $ % Gross profit $ $ $ Gross margin % % ) bp Retail units sold Average selling price per retail unit $ $ $ Average gross profit per retail unit $ $ $ ) ) Same store Revenue $ $ $ Gross profit $ $ $ ) ) Gross margin % % ) bp Retail units sold ) ) Average selling price per retail unit $ $ $ Average gross profit per retail unit $ $ $ ) ) A basis point is equal to 1/100th of one percent New vehicle sales increased 10.4% in the three-month period ended March31, 2017 compared to the same period of 2016, primarily driven by an increase in volume related to acquisitions. Same store new vehicle unit sales decreased 1.4%, in the three-month period ended March31, 2017 compared to the same period of 2016. This volume decrease was offset by a 1.7% increase in average price per unit. Our stores, on a same store basis, performed relatively on par with national new vehicle sales levels, which decreased 1.2% in the three-month period ended March31, 2017 compared to the same period of 2016. Same store unit sales increased (decreased) as follows: Three months ended March 31, 2017 compared to the same period of 2016 National growth in the three months ended March 31, 2017 compared to the same period of 2016 ¹ Domestic brand same store unit sales change % )% Import brand same store unit sales change ) Luxury brand same store unit sales change ) Overall ) ) 1 National auto unit sales and seasonally adjusted annual rate ("SAAR") data obtained from Stephens Auto Unit Sales and SAAR report as of March 2017. National new vehicle sales market growth is moderating for all brands. Our domestic brand unit volume change outperformed the national average for the three-month period ended March31, 2017. Our Chrysler and General Motors stores, which comprised 27.2% of our total new vehicle unit sales in the first quarter of 2017, had same store unit sales increases of 1.1% for the three-month period ended March31, 2017 compared to the same period of 2016. The national average increased for General Motors 0.6% and decreased 8.7% for Chrysler for the three-month period ended March31, 2017 compared to the same period of 2016. 17 Our import brand unit volume outperformed the national average for the three-month period ended March31, 2017. Our Honda stores, which comprised 22.8% of our total new vehicle unit sales in the first quarter of 2017, had same store unit increases of 3.4% for the three-month period ended March31, 2017 compared to the same period of 2016. The national average unit volume increased 2.1% for Honda in the three-month period ended March31, 2017 compared to the same period of 2016. The period-over-period volume decline for our luxury brand unit volume exceeded the national average in the three-month period ended March31, 2017 compared to the same period of 2016. The decline was primarily associated with our BMW and Mercedes stores, which comprised 3.9% and 1.0%, respectively, of our total new vehicle unit sales in the first quarter of 2017. These stores had same store unit sales declines of 18.5% and 20.2%, respectively, for the three-month period ended March31, 2017 compared to the same period of 2016. The national average unit volume for BMW and Mercedes increased 2.0% and 2.2%, respectively, for the three-month period ended March 31, 2017 compared to the same period in 2016. Our luxury brands were down more than the national average due to declines in our local markets, which are concentrated in areas such as Portland, Seattle and New Jersey. Registrations were down in our markets, which contributed to the decrease. Additionally, our Mercedes stores lost market share, while our BMW stores were able to retain market share. New vehicle gross profit increased 5.0% in the three-month period ended March31, 2017 compared to the same period of 2016. On a same store basis, new vehicle gross profit decreased 4.4% in the three-month period ended March31, 2017 compared to the same period of 2016. The same store average gross profit per unit for new vehicles decreased $61 in the three-month period ended March31, 2017 compared to the same period of 2016. Our import brands primarily drove this decrease in gross profit per unit as these stores focused on gaining incremental sales volume. Used Vehicle Retail Revenue and Gross Profit Three Months Ended March 31, Increase % Increase (Dollars in thousands, except per unit amounts) (Decrease) (Decrease) Reported Retail revenue $ $ $ % Retail gross profit $ $ $ Retail gross margin % % ) bp Retail units sold Average selling price per retail unit $ $ $ Average gross profit per retail unit $ $ $ ) ) Same store Retail revenue $ $ $ Retail gross profit $ $ $ Retail gross margin % % ) bp Retail units sold Average selling price per retail unit $ $ $ Average gross profit per retail unit $ $ $ ) ) Used vehicle retail sales are a strategic focus for organic growth. We offer three categories of used vehicles: manufacturer certified pre-owned ("CPO") vehicles; core vehicles, or late-model vehicles with lower mileage; and value autos, or vehicles with over 80,000 miles. Our volume-based strategy for new vehicle sales increases the organic opportunity to convert vehicles acquired via trade to retail used vehicle sales. 18 Same store sales increased in all three categories of used vehicles as follows: Three months ended March 31, 2017 compared to the same period of 2016 Certified pre-owned vehicles % Core vehicles Value autos Overall The increase in same store sales was a result of both increased unit sales and an increase in average selling prices. We continue to see a mix shift towards certified pre-owned and core vehicle sales. This shift is mainly due to a greater supply of late-model, off-lease vehicles driven by growth in new vehicle leasing and overall higher new vehicle sales levels over the past six years. Because the average new lease is approximately 30 months, the supply of late model used vehicles has increased. On an annualized average, as of March31, 2017 and 2016, each of our stores sold 66 and 64 retail used vehicle units, respectively, per month. We continue to target increasing sales to 75 units per store per month, or approximately a 12% increase in units sold. Used retail vehicle gross profit increased 7.0% in the three-month period ended March31, 2017 compared to the same period of 2016. On a same store basis, gross profit increased 1.3% in the three-month period ended March31, 2017 compared to the same period of 2016, driven by volume growth, partially offset by a decrease in the average gross profit per unit sold. Similar to new vehicle sales, we focus on gross profit dollars earned per unit, not on gross margin, in evaluating our sales performance. Gross profit per unit decreased in all three categories of used vehicles in the three-month period ended March31, 2017 compared to the same period of 2016 as our stores focused on gaining incremental sales volume. This volume-based strategy creates the ability to generate incremental future business through used vehicle trade-in opportunities, finance and insurance sales and service work. Used Vehicle Wholesale Revenue and Gross Profit Three Months Ended March 31, Increase % Increase (Dollars in thousands, except per unit amounts) (Decrease) (Decrease) Reported Wholesale revenue $ $ $ % Wholesale gross profit $ $ $ ) ) Wholesale gross margin % % ) bp Wholesale units sold Average selling price per wholesale unit $ $ $ ) ) Average gross profit per retail unit $ $ $ ) ) Same store Wholesale revenue $ $ $ ) ) Wholesale gross profit $ $ $ ) ) Wholesale gross margin % % ) bp Wholesale units sold Average selling price per wholesale unit $ $ $ ) ) Average gross profit per wholesale unit $ $ $ ) ) Wholesale transactions are vehicles we have purchased from customers or vehicles we have attempted to sell via retail that we elect to dispose of due to age or other factors. Wholesale vehicles are typically sold at or near cost and do not comprise a meaningful component of our gross profit. 19 Finance and Insurance Three Months Ended March 31, (Dollars in thousands, except per unit amounts) Increase % Increase Reported Revenue $ $ $ % Average finance and insurance per retail unit $ $ $ 17 % Same store Revenue $ $ $ % Average finance and insurance per retail unit $ $ $ 62 % The increase in same store finance and insurance revenue in the three-month period ended March31, 2017 was primarily due to higher unit volume and an increase in the average finance and insurance amount per retail unit. On a same store basis, our finance and insurance revenues per retail unit increased $62 in the three-month period ended March31, 2017 compared to the same period of 2016, mainly driven by improved penetration rates for service contracts. Trends in penetration rates for total new and used retail vehicles sold are detailed below: Three Months Ended March 31, Finance and insurance 77 % 78 % Service contracts 47 43 Lifetime lube, oil and filter contracts 27 26 Service, Body and Parts Revenue and Gross Profit Three Months Ended March 31, Increase (Dollars in thousands) (Decrease) % Increase Reported Customer pay $ $ $ % Warranty Wholesale parts Body shop Total service, body and parts $ $ $ % Service, body and parts gross profit $ $ $ % Service, body and parts gross margin % % (20) bp Same store Customer pay $ $ $ % Warranty Wholesale parts Body shop Total service, body and parts $ $ $ % Service, body and parts gross profit $ $ $ % Service, body and parts gross margin % % 0 bp 20 Our service, body and parts sales grew in all areas in the three-month period ended March31, 2017 compared to the same period of 2016. There are more late-model units in operation as new vehicle sales volumes have been increasing since 2010. We believe this increase in units in operation will continue to benefit our service, body and parts sales in the coming years as more late-model vehicles age and require repairs and maintenance. We focus on retaining customers by offering competitively-priced routine maintenance and through our marketing efforts. We increased our same store customer pay business 7.1% in the three-month period ended March31, 2017 compared to the same period of 2016. Same store warranty sales increased 9.2% in the three-month period ended March31, 2017 compared to the same period of 2016. We continue to experience the impact of the significant recalls across multiple manufacturers. Combined with a growing number of units in operation, our warranty sales have steadily increased. The increase in same-store warranty work by segment was as follows: Three months ended March 31, 2017 compared to the same period of Domestic % Import Luxury Same store wholesale parts increased 5.5% in the three-month period ended March31, 2017 compared to the same period of 2016. We target independent repair shops, competing new vehicle dealers and wholesale accounts to expand parts sales to other repair shops. Same store body shop increased 11.3% in the three-month period ended March31, 2017 compared to the same period of 2016. Our stores have increased production through calculated adjustments to optimize personnel and equipment. Additionally, several of our body shops were in locations which experienced increased snowfall compared to the 2016 winter season and had increased volume. Same store service, body and parts gross profit increased 7.8% in the three-month period ended March31, 2017 compared to the same period of 2016, which is in line with our revenue growth. Our gross margins were flat as an increase in customer pay gross margin was offset by slight decreases in other areas. Segments Certain financial information by segment is as follows: Three Months Ended March 31, Increase % Increase (Dollars in thousands) (Decrease) (Decrease) Revenues: Domestic $ $ $ % Import Luxury Corporate and other ) ) $ $ $ % 21 Three Months Ended March 31, Increase % Increase (Dollars in thousands) (Decrease) (Decrease) Segment income*: Domestic $ $ $ % Import ) ) Luxury Corporate and other Depreciation and amortization ) ) Other interest expense ) ) Other income (expense), net ) NM NM Income before income taxes $ $ $ % NM – not meaningful *Segment income for each reportable segment is defined as income before income taxes, depreciation and amortization, other interest expense and other expense, net. Three Months Ended March 31, Increase % Increase (Decrease) (Decrease) Retail new vehicle unit sales: Domestic % Import Luxury ) ) Allocated to management ) ) (2 ) NM % NM – Not meaningful Domestic A summary of financial information for our Domestic segment follows: Three Months Ended March 31, (Dollars in thousands) Increase % Increase Revenue $ $ $ % Segment income $ $ $ Retail new vehicle unit sales Our Domestic segment revenue increased 16.6% in the three-month period ended March31, 2017 compared to the same period of 2016. In the second half of 2016, we acquired seven additional domestic brand stores, which contributed to increases in new vehicle, used vehicle retail, finance and insurance and service body and parts sales. Our Domestic segment income increased 10.0% in the three-month period ended March31, 2017 compared to the same period of 2016. This increase lagged our revenue growth. SG&A expenses increased 18.1% mainly related to personnel cost and increased headcount. Increased floor plan interest of 22.4% related to higher inventory levels and rising interest rates further impacted our Domestic segment income. 22 Import A summary of financial information for our Import segment follows: Three Months Ended March 31, Increase % Increase (Dollars in thousands) (Decrease) (Decrease) Revenue $ $ $ % Segment income $ $ $ ) ) Retail new vehicle unit sales Our Import segment revenue increased 12.6% in the three-month period ended March31, 2017 compared to the same period of 2016 due to increases in all major business lines. In 2016, we added seven import brand stores. Segment income for our Import segment decreased 8.6% in the three-month period ended March31, 2017 compared to the same period of 2016. Gross profit growth of 8.6% lagged revenue growth. Additionally, floor plan interest for the Import segment increased 38.7% due to higher inventory levels and rising interest rates. The outpaced growth in costs compared to gross profits resulted in lower segment income. Luxury A summary of financial information for our Luxury segment follows: Three Months Ended March 31, Increase % Increase (Dollars in thousands) (Decrease) (Decrease) Revenue $ $ $ % Segment income $ $ $ Retail new vehicle unit sales ) ) Our Luxury segment revenue increased 4.9% in the three-month period ended March31, 2017 compared to the same period of 2016 due to increases in used vehicle retail, finance and insurance and service body and parts sales. Our Luxury segment income increased 2.8% for the three months ended March31, 2017 compared to the same period of 2016. Overall gross profits increased 8.2%, driven by increased used vehicle unit sales and strong service, body and parts growth. These improvements were offset by a decline in new vehicle unit sales. An increase in floor plan interest expense of 15.7% compared to the prior year period was due to higher inventory levels and rising interest rates. These increased expenses negatively affected Luxury segment income. Corporate and Other Revenues attributable to Corporate and other include the results of operations of our stand-alone body shop offset by certain unallocated reserve and elimination adjustments related to vehicle sales. Three Months Ended March 31, Increase % Increase (Dollars in thousands) (Decrease) (Decrease) Revenue $ $ $ ) )% Segment income $ $ $ The decrease in Corporate and other revenue in the first three months of 2017 compared to the same period of 2016 was primarily related to changes to certain reserves that are not specifically identified with our domestic, import or luxury segment revenue, such as our reserve for revenue reversals associated with unwound vehicle sales and elimination of revenues associated with internal corporate vehicle purchases and leases with our stores. Segment income attributable to Corporate and other includes amounts associated with the operating income from our stand-alone body shop and certain internal corporate expense allocations that reduce reportable segment income but increase Corporate and other income. These internal corporate expense allocations are used to increase comparability of our dealerships and reflect the capital burden a stand-alone dealership would experience. Examples of these internal allocations include internal rent expense, internal floor plan financing charges, and internal fees charged to offset employees within our corporate headquarters who perform certain dealership functions. 23 Corporate and other segment income increased $11.8 million for the three-month period ended March31, 2017 compared to the same period of 2016. The 2016 results included a $3.5 million impairment charge related to an equity investment and the 2017 results include $9.1 million related to revenue from legal settlement with two OEMs. Asset Impairments Asset impairments consist of the following: Three Months Ended March 31, (Dollars in thousands) Equity-method investment $ — $ The asset impairment recorded in 2016 was associated with our equity-method investment in a limited liability company that participated in the NMTC Program. We evaluated this equity-method investment at the end of each reporting period and identified indications of loss resulting from other than temporary declines in value. We exited this equity-method investment in December 2016. See Note 8 of the Condensed Notes to the Consolidated Financial Statements for additional information. Selling, General and Administrative Expense (“SG&A”) SG&A includes salaries and related personnel expenses, advertising (net of manufacturer cooperative advertising credits), rent, facility costs, and other general corporate expenses. Three Months Ended March 31, (Dollars in thousands) Increase % Increase Personnel $ $ $ % Advertising Rent Facility costs Other Total SG&A $ $ $ % Three Months Ended March 31, Increase As a % of gross profit (Decrease) Personnel % % ) bp Advertising ) Rent — Facility costs Other ) Total SG&A % % ) SG&A expense increased 10.8% in the three-month period ended March31, 2017 compared to the same period of 2016. This increase was primarily driven by facility costs, which outpaced the growth in sales volume and increased $7.1 million compared to the same period of 2016 mainly related to increased facility cost associated with dealership acquisitions. Additionally, we recorded a $3.4 million gain for property-related insurance proceeds and a $1.1 million gain on the sale of stores in 2016. 24 SG&A expense adjusted for non-core charges was as follows (in thousands): Three Months Ended March 31, (Dollars in thousands) Increase % Increase Personnel $ $ $ % Advertising Rent Adjusted facility costs Adjusted other Adjusted total SG&A $ $ $ % Three Months Ended March 31, Increase As a % of gross profit (Decrease) Personnel % % ) bp Advertising % % ) Rent % % — Adjusted facility costs % % Adjusted other % % ) Adjusted total SG&A % % — bp Adjusted SG&A excludes a $1.1 million gain associated with the disposal of stores offset by a $1.9 million legal reserve adjustment for the three-month period ended March 31, 2016. We did not have any adjustments in 2017. See “Non-GAAP Reconciliations” for more details. Depreciation and Amortization Depreciation and amortization is comprised of depreciation expense related to buildings, significant remodels or improvements, furniture, tools, equipment and signage and amortization of certain intangible assets, including customer lists and non-compete agreements. Three Months Ended March 31, (Dollars in thousands) Increase % Increase Depreciation and amortization $ $ $ % The increase in depreciation and amortization in the three-month period ended March31, 2017 compared to the same period of 2016 was primarily due to capital expenditures that occurred since March 31, 2016. Our largest capital investments were related to expanding and improving facilities subsequent to the acquisition of stores, as well as, investments in improvements at our existing facilities. These investments increase the amount of depreciable assets and amortizable expenses. In the full year of 2016 and the first three months of 2017, we had capital expenditures of $100.8 million and $16.0 million, respectively. Operating Margin Operating income as a percentage of revenue, or operating margin, was as follows: Three Months Ended March 31, Operating margin % % Operating margin adjusted for non-core charges(1) % % See “Non-GAAP Reconciliations” for more details. In the first quarter of 2017, our operating margin increased by 20 basis points compared to the same period of 2016. Adjusting for non-core charges, as detailed below in Non-GAAP Reconciliations, adjusted operating margin was consistent with the prior year period. We continue to focus on cost control, which allows us to leverage our cost structure in an environment of improving sales. 25 Floor Plan Interest Expense and Floor Plan Assistance Floor plan interest expense increased $2.1 million in the three-month period ended March31, 2017 compared to the same period of 2016, primarily as a result of increased average outstanding balances on our floor plan facilities due to increased inventory levels and increasing interest rates. Floor plan assistance is provided by manufacturers to support store financing of new vehicle inventory. Under accounting standards, floor plan assistance is recorded as a component of new vehicle gross profit when the specific vehicle is sold. However, because manufacturers provide this assistance to offset inventory carrying costs, we believe a comparison of floor plan interest expense to floor plan assistance is a useful measure of the efficiency of our new vehicle sales relative to stocking levels. The following tables detail the carrying costs for new vehicles and include new vehicle floor plan interest net of floor plan assistance earned. Three Months Ended March 31, % (Dollars in thousands) Change Change Floor plan interest expense (new vehicles) $ $ $ % Floor plan assistance (included as an offset to cost of sales) Net new vehicle carrying costs $ ) $ ) $ )% Other Interest Expense Other interest expense includes interest on debt incurred related to acquisitions, real estate mortgages, our used vehicle inventory financing facility and our revolving line of credit. Three Months Ended March 31, Increase % Increase (Dollars in thousands) (Decrease) (Decrease) Mortgage interest $ $ $ Other interest Capitalized interest ) Total other interest expense $ $ % The increase of $1.2 million in other interest expense in the three-month period ended March31, 2017 compared to the same period of 2016 was primarily due to higher volumes of borrowing on our credit facility and higher mortgage interest due to additional mortgage financings and increased interest rates. Other Income (Expense), Net Other income (expense), net was $9.8 million for the three-months ended March31, 2017 compared to an expense of $1.5 million in the same period in 2016. This income in the three-months ended March31, 2017 was primarily related to a legal settlement with two OEMs associated with diesel emissions litigation. Other income (expense), net in the same period in 2016, included the gains and losses related to equity-method investments. Three Months Ended March 31, (Dollars in thousands) Increase % Increase Other Income (Expense), net $ $ ) $ NM 26 Income Tax Provision Our effective income tax rate was as follows: Three Months Ended
